On Motion For Rehearing
While the motion for rehearing is denied, we consider, for the reasons already alluded to in the opinion of February 18, 1998, that this case involves highly significant issues concerning the role of the trial judge in criminal prosecutions which should be considered in the light of modem authorities by the Supreme Court. Accordingly, it is certified that the decision herein passes upon the following question of great public importance:
Whether reversible error is committed when the court fails to directly answer a jury question, when the correct response would resolve the issue posed in favor of the defendant.
Rehearing denied, decision certified.